DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-29 are pending. Claims 1-18 and 29 are the subject of this NON-FINAL Office Action. Claims 19-28 have been withdrawn. This is the first action on the merits.

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-18 and 29) in the reply filed on 9/22/2022 is acknowledged. The restriction requirement is still deemed proper and is therefore made FINAL. Claims 19-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification Objections
The disclosure is objected to because of the following informalities: 
In paragraph 0048, the phrase “litigation can include forming a covalent bond” should be “ligation can include forming a covalent bond.”  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “the tagged DNA.” Claim 1 recites “ligating a DNA tag to an end of a DNA molecule in a sample.” Although this would result in a tagged DNA, there is no explicit antecedent basis in claim 1 for “the tagged DNA.” For clarity, explicit antecedent basis for “the tagged DNA” should be included.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the tagged cDNA"  in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recited cDNA or a tagged cDNA. It is unclear whether this refers to the result of the reverse transcription in claim 1, or if there is an additional tag added to a cDNA molecule.
Claim 4 recites the limitation "the amplified sample" in line-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 3, upon which claim 4 depends, recites amplifying the tagged DNA and amplifying the tagged cDNA. It is unclear if “the amplified sample” refers to amplified tagged DNA, amplified tagged cDNA, or both.
Claim 6 recites the limitation "the biological sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 is dependent upon claim 1, which recites the limitation “a sample.” It is unclear whether the biological sample of claim 6 is the same sample of claim 1 or if it refers to a different sample. “A biological sample” is recited in claim 5, but claim 6 does not depend on claim 5.
Claim 10 recites the limitation "the first sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the first sample” is referring. “A sample” is recited in claim 1, but it is unclear if “the first sample” refers to this sample or if it refers to a different sample. “A first sample” is recited in claim 4, but claim 10 does not depend on claim 4.
Claim 12 recites the limitation "the second sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the second sample” is referring. “A sample” is recited in claim 1, but it is unclear if “the second sample” refers to this sample or if it refers to a different sample. “A second sample” is recited in claim 4, but claim 12 does not depend on claim 4.
Claim 18 recites the limitation "the library" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the library” refers to the DNA library or the cDNA library as recited in claim 1.
Claims 11 and 13 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claims 10 and 12, respectively.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 16-18 recite a list of potential uses (“can be used”) for the DNA and cDNA libraries. The recitation of a use for the libraries is not a further limitation as the libraries and method used to create them are unchanged, and the claims do not recite any additional elements that would be required for these uses.  Furthermore, the claims only state that the method of claim “can be used” for certain purposes, but do not require those uses.  Finally, claim 1 is directed to a “method for preparing DNA and cDNA libraries,” not uses of those libraries.  Thus, claims 16-18 fail to recite further limitations of the method of making DNA and cDNA libraries of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et. al. (US 2018/0002749 A1, filed 06/29/2017, effectively filed 07/28/2016. Cited as WO 2018/005811 in the ISR filed 09/25/2020 and the IDS filed 10/22/2020).
Regarding claim 1, Larson teaches the use of a tag oligonucleotide joined to DNA and RNA molecules of the sample. RNA and DNA may be distinguished by the use of different tag sequences (par. 0029, 0037, 0066). The tag oligonucleotide may also be comprised of a UMI (par. 0040-0041). Larson additionally teaches the tag oligonucleotide may comprise additional sequence elements such as an overhang complementary to one or more target polynucleotide overhangs (par. 0040). 
Larson further teaches the use of an oligonucleotide primer used in reverse transcription comprised of a sequence complementary to a target molecule, such as mRNA with poly(A) tails, and additional sequences such as a UMI (par. 0048). 
Larson does not explicitly disclose the combination of a DNA tag comprising a UMI and a DNA identifier, nor does Larson explicitly disclose the combination of an RNA tag comprising a UMI, an RNA identifier, and a poly(T). However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the components of the tags taught by Larson, as Larson teaches that the use of a tag sequence is beneficial in distinguishing between RNA and DNA molecules, and the use of a complementary sequence such as a poly(T) sequence is useful in the joining of a tag oligonucleotide to a target RNA molecule.
Regarding claim 3, Larson teaches the primer utilized in the amplification reaction may be specific for a particular gene (par. 0056). 
Regarding claim 4, Larson teaches the DNA and cDNA can be separated prior to sequencing (par. 0065, 0066, 0069).
Regarding claim 5, Larson teaches the DNA and RNA are from a biological sample (par. 0006, 0032).
Regarding claim 7, Larson teaches the DNA molecules may be end-repaired prior to cDNA synthesis (par. 0100). Larson also teaches that 3’ end A-tailing is useful for the ligation of adaptors to DNA and cDNA (par. 0099, 0106, 0113).  
Regarding claims 8 and 9, Larson teaches the total RNA can be polyadenylated and separated from the sample (par. 0034). Larson additionally teaches that preparing a sequencing library from poly(A) RNA has the advantage that RNA species that do not carry a poly(A) tail, such as rRNA, are not recovered from the total RNA and are accordingly not carried over into the sequencing reaction (par. 0034). Ribosomal RNA depletion is therefore not required.
Regarding claim 14, Larson teaches the DNA and cDNA libraries can be sequenced (par. 0058).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson as applied to claim 1 above, and further in view of Wang et. al. (WO 2018/057820 A1, filed 09/21/2017, effectively filed 09/21/2016. Cited in the ISR filed 09/25/2020 and in the IDS filed 10/22/2020).
The teachings of Larson are described above and incorporated here. Larson additionally teaches the use of a template switch oligonucleotide (TSO) in the reverse transcription reaction (par. 0051). The TSO may comprise additional sequence elements, such as a UMI (par. 0051). Larson does not teach the addition of an RNA identifier in the second tag.
Wang teaches the use of two RNA tags, each containing an RNA identifier, used in the reverse transcription of cDNA in order to distinguish between RNA and DNA derived signals (par. 48, Fig. 7B). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an RNA identifier in the template switch oligonucleotide of Larson, as Wang teaches that using a second RNA identifier allows for a 3’ molecular barcode (par. 48).

Claim(s) 6, 10-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson as applied to claim 1 above, and further in view of Reuter et. al. (US 2018/0080021 A1, filed 09/14/2017, effectively filed 09/17/2016).
	The teachings of Larson are described above and incorporated here. Larson does not emphasize the fragmentation of DNA or that the DNA can be genomic DNA. Larson also does not explicitly disclose the amplification of cDNA and DNA using indexing primers specific to the RNA and DNA. Larson does teach the use of the libraries for purposes such as identifying sequence variants.
Regarding claims 6 and 15, Reuter teaches the DNA and RNA molecules are obtained from a biological sample and fragmented (par. 0008, 0068). The DNA molecules can be genomic DNA (par. 0021, 0053).
Regarding claims 10-13, Reuter teaches the amplification of the cDNA and DNA using indexing primers specific to the RNA and DNA, respectively (par. 0008, 0068, 0104, claim 1).
Regarding claims 16-18, Reuter teaches that libraries created by simultaneous sequencing of RNA and DNA can be used for combined genome-wide genomic and transcriptomic profiling and for detection of genetic variants including gene fusions (par. 0099-0102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fragment genomic DNA prior to the tagging method described in Larson as Reuter shows this preparation step can be performed prior to tagging the RNA and DNA with specific identifiers. Additionally, it would have been obvious to amplify the cDNA and DNA of Larson using indexing primers specific to the RNA and DNA, as Reuters teaches this allows for the cDNA and DNA to be specifically amplified (Reuters, par. 0068). Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the libraries created by the method of Larson for the applications described in Reuter, as Reuter teaches that RNA and DNA sequence libraries produced from the same cell populations with the nucleic acids pooled together throughout the library preparation process can be used for these purposes (Reuter, par. 0099).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Wang and Reuter.
The teachings of Larson, Wang, and Reuter are described above and incorporated here. Larson teaches the DNA and RNA are from a biological sample and can be purified (par. 0006, 0032-0032). This corresponds to step a. Larson teaches the DNA molecules may be end-repaired prior to cDNA synthesis (par. 0100) and the total RNA can be polyadenylated (par. 0034), which corresponds to step c and d, respectively. Larson also teaches that 3’ end A-tailing is useful for the ligation of adaptors to DNA and cDNA (par. 0099, 0106, 0113).  Larson teaches the primer utilized in the amplification reaction may be specific for a particular gene (par. 0056), which corresponds to step g.
Larson does not explicitly disclose the combination of a DNA tag comprising from 5’ to 3’ a UMI and a DNA identifier, nor does Larson explicitly disclose the combination of an RNA tag comprising from 5’ to 3’ a UMI, an RNA identifier, and a poly(T). Nor does Larson disclose an RNA tag comprising from 5’ to 3’ an RNA identifier, a UMI, and a TSO. Larson does not discuss the fragmenting of DNA prior to tagging, or the amplification of DNA and RNA with DNA or RNA specific primers after separating the amplified sample.
Regarding steps e and f, Larson teaches the use of a tag oligonucleotide joined to DNA and RNA molecules of the sample to distinguish between them (par. 0029, 0037, 0066). The tag oligonucleotide may also be comprised of a UMI (par. 0040-0041), and may comprise additional sequence elements such as an overhang complementary to one or more target polynucleotide overhangs (par. 0040). Larson teaches that tag oligonucleotides can be joined by ligation (par. 0042, 0043). Larson also teaches the use of an oligonucleotide primer in a reverse transcription comprised of a sequence complementary to a target molecule, such as mRNA with poly(A) tails, and additional sequences such as a UMI (par. 0048). Larson additionally teaches the use of a template switch oligonucleotide (TSO), which may comprise additional elements such as a UMI, in the reverse transcription reaction (par. 0051). 
Larson further teaches the tag oligonucleotides and primers may have additional sequence elements located at or near the 3’ end, at or near the 5’ end, or in the interior of the oligonucleotides or primers (par. 0040, 0050). Larson teaches additional sequence elements in a TSO are typically located 5’ relative to the complementary sequence (par. 0052).
Wang teaches the use of two RNA tags, each containing an RNA identifier and a random molecular barcode, used in the reverse transcription of cDNA in order to distinguish between RNA and DNA derived signals (par. 48, Fig. 7B). Wang also teaches the ligation of adaptors to double-stranded DNA (par. 48, Fig. 7C), and the use of reverse transcription to incorporate sequences in a cDNA molecule (par. 48, Figs. 7A and 7B).

  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the components of the tags taught by Larson, as Larson teaches that the use of a tag sequence is beneficial in distinguishing between RNA and DNA molecules, the tags may include a UMI to distinguish different source molecules, and the use of a complementary sequence such as a poly(T) sequence is useful in the joining of a tag oligonucleotide to a target RNA molecule. 
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an RNA identifier in the template switch oligonucleotide of Larson, as Wang teaches that using a second RNA identifier in the cDNA synthesis process allows for a second molecular barcode at the 3’ end (par. 48).
As for the ordering of the sequence elements, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the components in the order specified in instant claim 29 steps e and f. Larson teaches the sequence elements may be located at any position within the first tag, and 5’ of the complementary sequence in a TSO (par. 0052), and there are a finite number of options for the ordering of these elements in a tag.
For the DNA tag, it would be obvious to try ordering from 5’ to 3’ a UMI and a DNA identifier, as Larson teaches these two components can be used in a DNA tag, and there are only two options for how these components could be ordered: either a UMI and a DNA identifier, or a DNA identifier and a UMI. There is also no evidence of unexpected results arising from the claimed combination.
For the RNA tags, it would be obvious to try ordering from 5’ to 3’ an RNA identifier, a UMI, and a poly(T) in the first tag, and from 5’ to 3’ an RNA identifier, a UMI, and a TSO in the second tag. As discussed above, Larson and Wang teach these components can be used in an RNA tag. For each RNA tag, there are a small, finite number of options for how these components could be ordered. Furthermore, Larson teaches the additional sequences of a TSO should be 5’ of the complementary sequence, and Wang teaches the ordering from 5’ to 3’ of an RNA identifier, a UMI, and a primer. It would therefore be obvious to try the claimed ordering as there are a limited number of possible options, the teachings of Larson further limits the possible options for the ordering, and a similar ordering was used in Wang for the purposes of combined DNA and RNA sequencing library preparation. Additionally, there is no evidence of unexpected results arising from the claimed combination.

Regarding step b, Reuter teaches the DNA and RNA molecules are obtained from a biological sample and fragmented (par. 0008, 0068). Additionally, Larson teaches the fragmenting of RNA before tagging (par. 0005, 0044). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fragment DNA prior to the tagging method described in Larson as Reuter shows this preparation step can be performed prior to tagging the RNA and DNA with specific identifiers.
Regarding steps h, i, and j, Reuter teaches the amplification of the cDNA and DNA using indexing primers specific to the RNA and DNA, respectively (par. 0008, 0068, 0104, claim 1). Larson teaches the DNA and cDNA can be separated prior to sequencing (par. 0065, 0066, 0069), and can be amplified to produce separate DNA and cDNA libraries (par. 0127). Furthermore, Larson teaches additional amplification of DNA after a PCR amplification as necessitated by the sequencing process used (par. 0041, 0058).
It would have been obvious to amplify the cDNA and DNA of Larson using indexing primers specific to the RNA and DNA after the separation of the amplified samples, as Larson teaches amplification of DNA can occur after a prior amplification, and that DNA and cDNA can be amplified separately. As Reuter teaches, the use of specific amplification primers allows for either the cDNA and DNA to be specifically amplified without the removal of the other molecule (par. 0074), which would allow for one sample to be amplified to create a DNA library, while the other sample can be amplified to create a cDNA library.
	
In summary, it would have been obvious to combine the teachings of Larson, Reuter, and Wang to arrive at the invention of claim 29, as Larson and Reuter teaches DNA and RNA from a biological sample may be purified, and the fragmented. Larson additionally teaches the DNA molecules may be end-repaired prior to cDNA synthesis, that 3’ end A-tailing is useful for the ligation of adaptors to DNA and cDNA, and the total RNA can be polyadenylated. Larson and Wang teach the ligation of a DNA tag comprising a UMI and DNA identifier, and the reverse transcription of RNA to incorporated two RNA tags. Finally, Larson and Reuter teach the amplification of the DNA and the cDNA with specific primers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randi L Beil whose telephone number is (571)272-1147. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.L.B./Examiner, Art Unit 1675                                                                                                                                                                                                        

/AARON A PRIEST/Primary Examiner, Art Unit 1637